Citation Nr: 9905596	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss, 
post mastoidectomy, excision cholesteatoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1987 to 
January 1991.  


FINDINGS OF FACT

1.   All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
regional office (RO).

2.   Right ear hearing loss, post mastoidectomy, excision 
cholesteatoma, had its onset in service.


CONCLUSION OF LAW

Right ear hearing loss, post mastoidectomy, excision 
cholesteatoma was incurred in service.   38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 5107 (West 1991); 38 C.F.R. §§  3.102, 
3.303, 3.304, 3.385 (1998).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented a claim that is 
plausible.  The Board of Veterans' Appeals (Board) finds that 
the facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of the Department 
of Veterans Affairs (VA) to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a).

I.  Factual Background

Service medical records reveal that the veteran's right ear 
was clinically evaluated as normal upon pre-induction 
examination in September 1986, although a deformed right 
pinna was noted.  The veteran reported no hearing loss and 
denied prior 

surgery of the palate and right ear.  Audiometric testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
10

A medical consultation sheet dated January 1987, reflects the 
veteran denied having prior ear surgery although examination 
of his right ear revealed two incision sites and the examiner 
determined the veteran had previously undergone a right 
mastoidectomy and right tympanotomy.   The examiner found 
scarring in the right middle ear, as well as adhesions 
between the right tympanic membrane and middle ear.   No 
active ear disease was found.  The veteran was listed as fit 
for general duty, not actually fit for flying or submarines.

Audiometric testing conducted on January 9, 1987 revealed 
pure tone thresholds, in decibels, as follows:  
		



HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
35
30
35

The right tympanic membrane was noted as not within normal 
limits.

Audiometric testing conducted on January 13, 1987 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
20
25

Mild conductive hearing loss in the right ear was noted.


Audiometric testing conducted in November 1987 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
40
25

In May of 1988, the veteran complained of pain in his right 
ear.  This record reflects the veteran underwent surgery on 
his right ear eight years earlier.   Otitis media of the 
right ear was assessed.

On March 15, 1989, the veteran complained of right ear 
irritation.  Service medical records reflect otitis 
externa/otitis media of the right ear was assessed.

On March 23, 1989, the veteran complained of decreased 
hearing in the right ear.  Service medical records reflect 
cholesteatoma was assessed.  

The veteran was hospitalized from March 27, 1989 to April 20, 
1989.  During that hospitalization, an audiometric 
examination revealed a speech discrimination score in the 
right ear of 100 percent.  The veteran underwent an operation 
for the reduction of temporal lobe herniation into previous 
mastoidectomy cavity, revision of mastoidectomy with removal 
of recurrent cholesteatoma, and meatoplasty.  Service medical 
records reflect a discharge diagnosis of cholesteatoma in the 
mastoid/temporal lobe.  

In May of 1989, the veteran complained of a sudden onset of 
pain in the right ear in May 1989.   Service medical records 
reflect acute otitis media was assessed.

An audiometric examination dated June 1989 reflects a speech 
discrimination score of 96 percent in the right ear.

A July 1989 computed tomography of the head and temporal 
bones revealed (1) surgical changes consistent with a 
previous right temporal craniotomy, right partial 
mastoidectomy, and probable debridement of the right middle 
ear cavity, and (2) heterogeneous attenuation within the 
right temporal lobe, most likely secondary to previous 
surgery.

Service medical records dated September 1989 reflect an 
assessment of otitis media and otitis externa in the right 
ear.

Service medical records dated December 1989 reflect an 
impression of otitis externa.

Audiometric testing conducted in March 1990 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
45

Audiometric testing conducted as part of the veteran's 
separation examination in December 1990 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
35
45

It was noted that cholesteatoma of the right ear was 
surgically corrected in 1989.  The veteran complained of 
drainage in ears at times.

A VA audio-ear examination in December 1996 reveals the 
veteran stated that shortly after entering the Navy in 1987, 
he bumped his head while working on an engine and then 
developed drainage of pus from the right ear.  The veteran 
reported the right ear continued to drain off and on.  The 
ear auricles were assessed as normal, with multiple scars in 
the right retroauricular area and a scar on the right 
frontoparietal scalp.  External ear canals were normal.  The 
right tympanic membrane showed scarring with obliteration of 
the normal landmarks.  The mastoid was listed as nontender.  
No active ear disease was present.  The examiner diagnosed a 
history of decreased hearing following surgery for right 
cholesteatoma with recurrent drainage from the right ear.

An authorized VA audiometric evaluation conducted in December 
1996, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
45
50

The veteran's speech discrimination score was 98 percent in 
the right ear.  The veteran complained of hearing 
difficulties in his right ear which he stated developed 
suddenly since his cholesteatoma surgery in 1988.   The 
veteran reported a history of ear infections in both ears, 
the last one occurring in 1988.  The veteran reported a noise 
history that included exposure to jet engine noise.   The 
examiner found the audiology test results indicated mild to 
moderate conductive loss of hearing sensitivity from 500 to 
4000 Hertz in the veteran's right ear.

II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A.  § 1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.   38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. §§  1111, 
1132; 38 C.F.R. § § 3.304(b).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The enlistment examination in September 1986 failed to 
document any findings of hearing loss or a right ear 
abnormality, other than a deformed pinna.  Therefore, the 
veteran must be presumed to not have had right ear hearing 
loss at the time he was examined, accepted, and enrolled for 
service.  See Crowe v. Brown, 7 Vet. App. 238 (1995).

It is the determination of the Board that there is not clear 
and unmistakable evidence that the veteran's right ear 
hearing loss preexisted his entrance into active service.  
The Board finds the January 1987 audiogram results do not 
constitute the clear and unmistakable evidence needed to 
rebut the presumption of soundness invoked by normal 
audiogram findings upon enlistment examination in September 
1986.  Because the information that may be suggestive of a 
preservice hearing loss does not amount to clear and 
unmistakable evidence of a preservice hearing loss, the 
presumption of soundness on entrance into service has not 
been rebutted. 

A right ear hearing loss "disability" under VA criteria was 
demonstrated by the veteran's separation examination in 
December 1990 and the authorized VA audiometric examination.  
See 38 C.F.R. § 3.385.  The VA examiner diagnosed a history 
of decreased hearing following surgery for right 
cholesteatoma with recurrent drainage from the right ear.  
The VA audiological examiner found mild to moderate 
conductive loss of hearing sensitivity for 500 to 4000 Hertz 
in the veteran's right ear.  Thus with all reasonable doubt 
resolved in the veteran's favor, the Board concludes that the 
right ear hearing loss may not be disassociated from the 
hearing loss which was first observed in service.  Even on 
the assumption that ear and hearing difficulties preceded 
service, it is apparent that the condition became worse 
during service.  In the absence of a competent finding of 
natural progress, aggravation would have to be conceded.


ORDER

Service connection for right ear hearing loss, post 
mastoidectomy, excision cholesteatoma is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

